Exhibit 10.17

 

UNISYS CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT INCOME PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2005

 

PREAMBLE

 

The Unisys Corporation Supplemental Executive Retirement Income Plan, as amended
and restated effective January 1, 2005 (the “Supplemental Plan”), was adopted by
Unisys Corporation (the “Company”) to provide for the payment of supplemental
pension benefits to certain employees who retire under the terms of the Unisys
Pension Plan (the “Company Plan”). Capitalized terms which are used and not
otherwise defined in this Supplemental Plan have the same definition assigned to
them in the Company Plan.

 

The Supplemental Plan was originally adopted by Burroughs Corporation, effective
January 1, 1976, and prior to April 1, 1988, was known as the Burroughs
Corporation Supplemental Executive Retirement Income Plan (the “Burroughs
Plan”). The Burroughs Plan provided for the payment of supplemental pension
benefits to employees of the Company who participated in the Burroughs
Employees’ Retirement Income Plan. Prior to April 1, 1988, the Company also
maintained the Sperry Excess Benefit Plan (the “Sperry Plan”) which provided for
the payment of supplemental pension benefits to employees of the Company who
participated in Part A of the Sperry Retirement Program. (The Burroughs Plan and
Sperry Plan will be collectively referred to hereinafter as the “Prior
Plan(s).”) Effective April 1, 1988, supplemental pension benefits will be
provided to employees who participate in the Unisys Pension Plan pursuant to the
terms of the Supplemental Plan.

 

The provisions of Part IV of the Supplemental Plan (effective from April 1, 1988
through May 31, 1988) have been amended and restated effective June 1, 1988 and
later amended and restated effective January 1, 2005 and Part IV has been
renamed the Unisys Corporation Elected Officers’ Pension Plan. The provisions of
that Plan are set forth in a separate plan document.

 

Purpose

 

The Supplemental Plan (which consolidates the provisions of Parts I and II of
the Burroughs Plan) provides for the payment of pension benefits that would have
been paid under the Company Plan but for the benefit limitations imposed by the
Internal Revenue Code (the “Code”). The Supplemental Plan also provides for the
payment of pension benefits that would have been paid under the Company Plan if
deferred salary, bonuses and commissions had been included in the calculation of
the employee’s Compensation.

 

Effective Date

 

The Effective Date of the Supplemental Plan, as amended and restated, is January
1, 2005.



--------------------------------------------------------------------------------

Any former Employee who has retired or terminated employment before April 1,
1988 shall receive no additional rights as a result of this amended and restated
Supplemental Plan, but shall have a right to benefits, if any, determined in
accordance with the terms of the Prior Plan in effect on the date of retirement
or other termination of employment.

 

ARTICLE I - SUPPLEMENTAL BENEFITS

 

1.1 Eligibility

 

(a) Each Employee who is a Participant in the Company Plan and whose pension
benefits payable under the Company Plan are limited by the compensation or
benefit limitations set forth in Sections 401(a)(17) or 415 of the Code shall be
eligible for the benefits described in Section 1.2(a)(1) hereunder.

 

(b) Each Employee who is a Participant in the Company Plan and who has elected
to defer base pay, bonus and commissions shall be eligible for the benefits
described in Section 1.2(a)(2) hereunder.

 

(c) An Employee who terminates employment prior to earning a vested right in an
accrued benefit under the Company Plan will not be eligible to receive the
benefits provided hereunder.

 

1.2 Calculation of Supplemental Pension Benefit

 

(a) Subject to subsection (b), an eligible Employee or the Employee’s
Beneficiary, if applicable, shall be entitled to receive a supplemental pension
benefit equal to the pension benefit that would have been paid to the Employee
or Beneficiary under the terms of the Company Plan, calculated as if:

 

(1) the Company Plan were administered without regard to the special benefit
limitations imposed under Sections 401(a)(17) or 415 of the Code; and

 

(2) any deferred compensation under an arrangement approved by the Board not
included in the Company Plan had been included in the Employee’s Compensation in
the month in which the Employee would have received the bonus or variable
compensation amount or salary (but for the Employee’s election to defer).

 

(b) The supplemental pension benefit calculated under Subsection (a) shall be
reduced by any benefit payable under the Company Plan, calculated as if such
benefit is payable in the same form as the benefit payable under the
Supplemental Plan. The calculation will be made by utilizing methods and
assumptions that the Committee deems to be reasonable.



--------------------------------------------------------------------------------

(c) For purposes of Subsection (a)(2), the subsequent receipt of any deferred
annual bonus amount or salary included in the Employee’s benefit accrual under
the Company Plan shall not be considered for purposes of benefit calculation
hereunder.

 

(d) The supplemental pension benefit calculated under Subsection (a) shall
exclude any amount of a Participant’s accrued benefit payable under the Company
Plan attributable to the 2000 Additional Benefit described in Appendix I of the
Company Plan, the 2001 Additional Benefit described in Appendix K of the Company
Plan and the 2002 Additional Benefit described in Appendix M of the Company
Plan.

 

ARTICLE II - GENERAL PROVISIONS OF THE SUPPLEMENTAL PLAN

 

2.1 Survivor Benefits

 

The pre-retirement surviving spouse benefit provisions shall also apply under
this Supplemental Plan.

 

2.2 Vesting Benefits

 

Any benefit payable under this Supplemental Plan shall be vested in the same
manner and percentage as benefits accrued under the Company Plan.

 

2.3 Forfeiture of Benefits

 

Any benefit payable under this Supplemental Plan shall be forfeitable in the
event it is found by the Committee that a retired member hereunder, either
during or following termination of employment with the Company, willfully
engaged in any activity which is determined by the Committee to be materially
adverse or detrimental to the interests of the Company, including any activity
which might reasonably be considered by the Committee to be of a nature
warranting dismissal of an employee for cause. If the Committee so finds, it may
suspend benefits to such retired member and, after furnishing notice to the
retired member, may terminate benefits under this Supplemental Plan. The
Committee will consider in its deliberation relative to this provision any
explanation or justification submitted to it in writing by the retired member
within 60 days following the giving of such notice.

 

Except as heretofore provided for in this Section 2.3, the acceptance by a
retired member of any benefit under this Supplemental Plan shall constitute an
agreement with the provisions of this Supplemental Plan and a representation
that he or she is not engaged or employed in any activity serving as a basis for
suspension or forfeiture of benefits hereunder. The Committee may require each
retired member eligible for a benefit under this Supplemental Plan to
acknowledge in writing prior to payment of such benefit that he or she will
accept payment of benefits under this Supplemental Plan only if there is no
basis for such suspension or forfeiture.



--------------------------------------------------------------------------------

2.3 Administration

 

This Supplemental Plan shall be administered by the committee (the “Committee”)
appointed by the Board of Directors to administer the Company Plan. The
Committee shall administer this Supplemental Plan in a manner consistent with
the administration of the Company Plan, except that this Supplemental Plan shall
be administered as an unfunded plan which is not intended to meet the
qualification requirements of Section 401 of the Internal Revenue Code. The
Committee’s decision in all matters involving the interpretation and application
of this Supplemental Plan shall be final.

 

2.4 Payment of Benefits

 

Payment of vested benefits under this Supplemental Plan shall be made as
provided below:

 

(a) The Participant’s Retirement Accumulation Account shall be payable in a lump
sum upon the Participant’s separation from service.

 

(b) The Participant’s Residual Annuity shall be payable at the later of the
Participant’s separation from service or his or her attainment of age 55 as a
life annuity, if the Participant is single, or as a reduced (actuarial
equivalent) joint and 50% survivor annuity, if the Participant is married. Such
reduction shall be consistent with the factors applicable under the Company
Plan. Other forms of annuity payments may be permitted if allowed under Section
409A of the Internal Revenue Code and regulations issued thereunder. All
payments commence on the first day of the month coincident with or next
following attainment of eligibility.

 

(c) Notwithstanding the foregoing, distributions upon a Participant’s separation
from service may not be made earlier than six months following the date of the
Participant’s separation from service, if a committee, composed of the Chief
Financial Officer of the Company and the Company’s head of worldwide Human
Resources, determines that such Participant is a Key Employee as provided in
Section 409A of the Internal Revenue Code and regulations issued thereunder. Any
benefit accrued and vested as of December 31, 2004 is exempt from the six-month
delay.

 

2.5 Employees’ Rights

 

An employee’s rights, or the rights of an employee’s beneficiary, under this
Supplemental Plan, except as to eligibility for a vested benefit and except as
specifically altered by the terms of this Supplemental Plan shall be the same as
such person’s rights under the Company Plan, except that such person shall not
be entitled to the payment of any benefits under this Plan from the trust
established under the Company Plan. Benefits under this Supplemental Plan shall
be payable from the general assets of the Company.



--------------------------------------------------------------------------------

2.6 Amendments and Discontinuance

 

The Company expects to continue this Supplemental Plan indefinitely, but
reserves the right to amend or discontinue it if, in its sole judgment, such a
change is deemed necessary or desirable. However, if the Company should amend or
discontinue this Supplemental Plan, the Company shall be liable for any benefits
accrued under this Supplemental Plan as of the date of such action. Any change
to the Plan which adversely affects a Participant’s or Beneficiary’s rights to
benefits and/or the amount, form and manner in which benefits are accrued,
vested and/or paid shall not affect the Participant’s or Beneficiary’s benefits
accrued up to the date of the change. Changes which adversely affect the
Participant’s or Beneficiary’s rights under the Plan may only take effect on the
adoption date of the change and on a going forward basis.

 

2.7 Claims Procedure

 

(a) Claims. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing or electronically. The notice
advising of the denial shall be furnished to the claimant within ninety (90)
days of receipt of the benefit claim by the Committee, unless special
circumstances require an extension of time to process the claim. If an extension
is required, the Committee shall provide notice of the extension prior to the
termination of the ninety (90) day period. In no event may the extension exceed
a total of one hundred eighty (180) days from the date of the original receipt
of the claim.

 

(b) Denial of Claim.

 

If the claim or request is denied, the written or electronic notice of denial
shall state:

 

  •   The reason(s) for denial;

 

  •   Reference to the specific Plan provisions on which the denial is based;

 

  •   A description of any additional material or information required and an
explanation of why it is necessary; and

 

  •   An explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including the right to bring a civil action under
section 502(a) of ERISA.

 

(c) Review of Claim. Any claimant whose claim or request is denied or who has
not received a response within sixty (60) days may request a review by notice
given in writing or electronic form to the Committee. Such request must be made
within sixty (60) days after receipt by the claimant of the written or
electronic notice of denial, or in the event the claimant has not received a
response, sixty (60) days after receipt by the Committee of the claimant’s claim
or request. The claim or request shall be reviewed by the Committee which may,
but shall not be



--------------------------------------------------------------------------------

required to, grant the claimant a hearing. On review, the claimant may have
representation, examine pertinent documents, and submit issues and comments in
writing.

 

(d) Final Decision. The decision on review shall normally be made within sixty
(60) days after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
claimant shall be notified and the time limit shall be one hundred twenty (120)
days. The decision shall be in writing or in electronic form and shall:

 

  •   state the specific reason(s) for the denial;

 

  •   reference the relevant Plan provisions;

 

  •   state that the claimant is entitled to receive, upon request and free of
charge, and have reasonable access to and copies of all documents, records and
other information relevant to the claim for benefits; and

 

  •   state that the claimant may bring an action under section 502(a) of ERISA.

 

All decisions on review shall be final and bind all parties concerned.